Case 9:17-cv-80495-KAM Document 436 Entered on FLSD Docket 08/26/2019 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

                 CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN


   CONSUMER FINANCIAL PROTECTION
   BUREAU,

                     Plaintiff,

   v.

   OCWEN FINANCIAL CORPORATION;
   OCWEN MORTGAGE SERVICING, INC.;
   and OCWEN LOAN SERVICING, LLC


                     Defendants.




            BUREAU’S MEMORANDUM OF LAW IN OPPOSITION TO
    OCWEN’S MOTION FOR DISCOVERY SANCTIONS RELATING TO PLAINTIFFS’
                      AT-ISSUE LOAN DISCLOSURES
Case 9:17-cv-80495-KAM Document 436 Entered on FLSD Docket 08/26/2019 Page 2 of 7



           Ocwen’s motion is untimely and without merit. The Bureau complied with the Court’s
  June 6, 2019 Order. As the Court directed, the Bureau provided Ocwen with a detailed list of the
  loans at issue, specifying each loan at issue for each count in the Complaint and, where possible,
  each sub-count of counts alleging regulatory violations. The Bureau educated its 30(b)(6)
  witness to testify about the factual sources and reasons for categorizing, or “bucketing,” the loans
  as it did, and the witness shared with Ocwen her memory aid identifying the specific sources
  used to identify the loans and the specific basis for inclusion of the loans within those sources.
  The Bureau told Ocwen, referencing a Bates-stamped document or source, why each loan is at
  issue.
           Ocwen does not assert, nor could it, that the Bureau’s witness was unprepared to answer
  any questions about the loans at issue. Ocwen also did not raise any issues with the bucketing
  information the Bureau provided either after receiving them and prior to the 30(b)(6) deposition,
  or during the 30(b)(6) deposition itself. Instead, Ocwen waited almost two months to file this
  frivolous motion, seeking as relief additional time to prepare expert witness reports and to strike
  nearly 600,000 borrowers from receiving relief. This motion came less than twenty-four hours
  after the Bureau filed its expert reports, including a damages report by Nobel Laureate Professor
  Daniel McFadden. It is now apparent why Ocwen did not seek Court intervention before and has
  rejected the Bureau’s offers to clarify any remaining questions about the loans at issue: Ocwen is
  not seeking information about the loans at issue. It has more than the information it asked for.
  Rather, Ocwen seeks tactical advantages in the litigation unrelated to any supposed deficiency in
  the bucketing exercise. The motion should be denied.
  I.       BACKGROUND
           The Court ordered the Bureau to “identify to Defendants in writing approximately how
  many loans match each of the major allegations in Plaintiffs’ Complaint. In other words, all three
  Plaintiffs shall identify approximately how many loans fall into each ‘bucket,’ to the extent they
  are reasonably able to do so, as further discussed in the hearing.”1 Ocwen’s counsel represented
  to the Court that there were “6 or 7 major allegations.”2 The Bureau provided the ordered
  information and much more. The Bureau provided Ocwen with exhibits that identified each loan
  at issue in the case—a total of more than 2 million loans in 14 buckets—corresponding to each


  1
      Omnibus Order, June 6, 2019, DE 396 at 3 (“Order”).
  2
      June 5, 2019 Hearing Tr. (“Hearing”), DE 400 at 35:17-21.


                                                   1
Case 9:17-cv-80495-KAM Document 436 Entered on FLSD Docket 08/26/2019 Page 3 of 7



  count in the Complaint (the “Bucketing Exercise”).3 For Count 10 (the Regulation X escrow
  claims), the Bureau further categorized the loans by sub-count. The Bureau prepared its 30(b)(6)
  witness to testify to the evidentiary sources and factual basis for the inclusion of every loan at
  issue. And, finally, the Bureau provided a 22-page document distilling the loans into
  subcategories by the sources the Bureau used to identify the loans and describing the rationale
  for including the loans (“Bucketing Sources”).4 Bucketing Sources points Ocwen to the specific
  evidence in the record that indicates why the identified loans were subject to each of the
  servicing errors or failures at issue in the case—that is, to the “allegations” in each of the counts.
         Although it represented that it requested the information about the loans identified in the
  Bucketing Exercise so that it could ask about them at its 30(b)(6) deposition of the Bureau,
  Ocwen chose not to ask questions about the extensive information provided by the Bureau
  indicating what loans are at issue and why. Instead, Ocwen completed its examination of the
  Bureau’s designee on the loan bucketing after only a few questions, with time remaining.
         In July, after the close of fact discovery, when Ocwen first raised the two main
  contentions in its motion,5 the Bureau attempted to resolve both concerns without Court
  intervention.6 First, Ocwen expressed confusion about what the “under review” designation for
  Counts 8 & 9 loans meant. The Bureau reiterated what its witness had explained at the 30(b)(6)
  deposition:7 that the inclusion of certain loans corresponding to Counts 8 & 9, the FDCPA
  claims, was still “under review” because Ocwen failed to provide complete and accurate data.
  The loans at issue for Counts 8 & 9 are the subset of loans at issue for Counts 1 & 2 that were in
  default at the time Ocwen acquired their servicing rights. The Bureau could not determine
  whether some loans were in default at the time of acquisition—and therefore, whether the
  FDCPA applied—because Ocwen’s response to the relevant discovery request8 contained blank
  3
    Ex. [1], June 13, 2019 email from J. Healey to S. Rose Smith. In response to Ocwen’s email
  inquiries, the Bureau stated that it would provide lists of loans for all counts, not just the major
  allegations.
  4
    Ex. [2], Bucketing Sources – Memory Aid, Exhibit 67 to Ocwen’s 30(b)(6) of the Bureau.
  5
    Ocwen did not raise, however, its request for additional expert disclosure time in any of the
  letters and meet-and-confers, raising it for the first time in this motion.
  6
    See Ex. [3], July 22, 2019 letter from A. Desai to S. Rose Smith (again explaining to Ocwen
  what the “under review” terminology meant and that the Bureau had already provided the
  underlying factual basis for the inclusion of each at-issue loan); Ex. [4], July 29, 2019 letter from
  A. Desai to S. Rose Smith (offering to subdivide the loans bucketed under Counts 1/8 and 2/9).
  7
    Ex. [5], June 26, 2019 30(b)(6) Dep. Tr. (“30(b)(6) Tr.”) at 610:18-611:20.
  8
    Bureau’s Fifth Set of Requests for Production No.1(u).


                                                    2
Case 9:17-cv-80495-KAM Document 436 Entered on FLSD Docket 08/26/2019 Page 4 of 7



  values regarding the delinquency status of those loans at the time of boarding. Also, Ocwen only
  provided the court-ordered loan numbers and proxy method that might allow the Bureau to
  determine whether such loans were in default shortly before the loan bucketing exercise was
  completed.
         Second, Ocwen complains about the Bureau’s organization of loans by count rather than
  “allegation,” suggesting the Bureau did not provide sufficient detail. The Court ordered the
  Bureau to provide Ocwen the number of loans in each bucket by “major allegation.”9 The Bureau
  did so, and went further, by providing Ocwen with the loans corresponding to each of 14
  individual counts in the Complaint. The Bureau also distilled the loans into subcategories of
  allegations by source, based on Ocwen’s own descriptions.10 The Bureau provided all of the
  information it possessed about each loan, including the precise records identifying each loan, the
  source of the underlying facts and the rationale for including the loans in each bucket.11 Also, the
  Bureau offered to provide the same information organized differently, as Ocwen requested.12
  Ocwen said that it would file its motion on this issue regardless.
  II.    ARGUMENT
         A.      Ocwen’s Motion is Untimely.
         As a threshold matter, Ocwen’s motion is untimely. Under Local Rule 26.1(g)(1), Ocwen
  should have filed its motion within 30 days of learning of the purported deficiency in the
  Bureau’s June 21, 2019 production. Ocwen does not even attempt to explain why it delayed
  filing this motion until the day after the Bureau’s expert reports were filed, 56 days after the
  Bureau’s June 21, 2019 production of the loan bucketing exercise and 51 days after Ocwen’s
  30(b)(6) deposition of the Bureau. Because Ocwen’s motion is past the 30-day deadline for




  9
    Order, DE 396 at 3.
  10
     For example, the Bureau broke down Count 1 into 38 subcategories, such as loans and
  borrowers identified by Ocwen in connection with “erroneous insurance charges,” “insurance
  policies that were cancelled due to Ocwen's untimely disbursement,” “incorrect reinstatement
  quotes,” “incorrect maturity dates,” over-charges, under-charges, erroneous late fees, inaccurate
  escrow amounts, and incorrect payment applications, among others. See Ex. [3], Bucketing
  Sources, at 1-5.
  11
     Ex. [3], July 22, 2019 letter at 2; Ex. [4], July 29, 2019 letter at 2 n.2.
  12
     Ex. [4], July 29, 2019 letter (offering to “reassemble the at issue loans previously identified as
  relevant for Counts I/VIII and II/IX by the bullets you identified …”).


                                                    3
Case 9:17-cv-80495-KAM Document 436 Entered on FLSD Docket 08/26/2019 Page 5 of 7



  discovery motions, and Ocwen does not even assert that it had good cause to file an untimely
  motion, the Court should deny the motion without addressing the merits or holding argument.13
         B.      The Bureau Complied with the Court’s June 6, 2019 Order.
         The Bureau complied with the Court’s June 6, 2019 Order. Ocwen’s contention that it did
  not rests entirely on two narrow claims: (1) the Bureau’s designation of approximately 600,000
  loans as “under review” for Counts 8 & 9 as of the time of the Bucketing Exercise was improper,
  and (2) the Bureau’s bucketing of loans at issue by Count rather than by “allegation” violated the
  Court’s Order.14 Neither of these claims has merit; indeed, they are frivolous.
         First, the Bureau has repeatedly explained to Ocwen that the loans at issue for FDCPA
  Counts 8 & 9 were designated in the Bucketing Exercise as “under review” because Ocwen had
  produced incomplete loan data for those loans, which prevented the Bureau from determining
  how to properly categorize them.15 For Ocwen to complain of a lack of certainty in the Bureau’s
  identification of loans, when that lack of certainty is the direct result of its own data and
  discovery failures, is absurd. Moreover, the Bureau never represented that any loans at issue for
  Counts 1 and 2 remained “under review.” The Bureau provided a complete list for those counts.
  Ocwen’s apparent misunderstanding of this does not provide a basis to exclude the loans under
  Counts 1 and 2 from relief.
         Second, the Bureau did precisely what Ocwen asked for and the Court ordered. Ocwen’s
  counsel stated that “it would be sufficient for me if in writing by June 21st you would identify as
  much as you know now—I recognize that that is not everything—which of the loans fall into
  which of the complaint category, buckets, so that I can then ask the witness why they are in that
  bucket.”16 The Bureau agreed and did so, by categorizing every at-issue loan by every count in
  the Complaint, and by distilling these loans further into subcategories by source.17 Ocwen claims
  it “still cannot determine as to any single loan whether the Bureau intends to argue that Ocwen

  13
     Barnes v. Frameless Shower Doors & Enclosures, Inc., 2015 WL 3541529 at *3, (S.D. Fla.
  June 4, 2015) (denying motion on basis of failure to show reasonable cause for 84-day delay);
  Manno v. Healthcare Revenue Recovery Group, 2012 WL 1409532 at *1 (S.D. Fla. Apr. 23,
  2012) (denying discovery motion filed 3 days after 30-day deadline).
  14
     Def. Mot. at 2.
  15
     The loans as issue in the FDCPA claims are a subset of the loans at issue in the broader
  unfairness and deceptive claims (Counts 1 & 2). Loans at issue for Counts 8 & 9 (unfairness and
  deceptive claims under the FDCPA) only apply to loans that were delinquent when acquired.
  16
     Hearing, DE 400 at 54:4-10 (emphasis added).
  17
     See Ex. [2], Bucketing Sources at 1-10.


                                                    4
Case 9:17-cv-80495-KAM Document 436 Entered on FLSD Docket 08/26/2019 Page 6 of 7
Case 9:17-cv-80495-KAM Document 436 Entered on FLSD Docket 08/26/2019 Page 7 of 7



  Dated: August 26, 2019       Respectfully submitted,

                               Attorneys for Plaintiff,
                               BUREAU OF CONSUMER FINANCIAL PROTECTION

                               JOHN C. WELLS
                               Deputy Enforcement Director

                               JAMES T. SUGARMAN
                               Assistant Litigation Deputy

                               /s/ Stephanie Brenowitz
                               Stephanie Brenowitz
                               E-mail: stephanie.brenowitz@cfpb.gov
                               Phone: 202-435-9005

                               Shirley Chiu          shirley.chiu@cfpg.gov
                               Atur Desai            atur.desai@cfpb.gov
                               Jean M. Healey        jean.healeydippold@cfpb.gov
                               Tianna Baez           tianna.baez@cfpb.gov
                               Stephanie Brenowitz   stephanie.brenowitz@cfpb.gov
                               Erin Mary Kelly       erin.kelly@cfpb.gov
                               Greg Nodler           greg.nodler@cfpb.gov
                               Michael Posner        michael.posner@cfpb.gov
                               Amanda Roberson       amanda.roberson@cfpb.gov
                               James Savage          james.savage@cfpb.gov
                               Jack Douglas Wilson   doug.wilson@cfpb.gov

                               1700 G Street NW
                               Washington, DC 20552
                               Facsimile: (202) 435-7722




                                         6
